Examiner’s Comment/Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Acknowledgement is made of applicant’s response filed on February 9, 2021 in which applicant has amended the drawings.  The response has overcome the rejection under 35 U.S.C.  112 (a) and (b) which was mailed on November 10, 2020.  However, the following objections remain.

Specification
The specification is objected to because while applicant has amended the figure description as suggested in the non-final rejection mailed on November 10, 2020, applicant included figure descriptions for the cancelled embodiment (Figures 2.1-2.5).  For clarity and proper form, and to properly describe the elected embodiment (Figures 1.1-1.6), the figure description for Figures 2.1-2.5 have been cancelled and the remaining figure description has been amended to read:
--Figure 1.1 is a top view of a MEDICAL TWEEZERS;
Figure 1.2 is a front view thereof;
Figure 1.3 is a bottom view thereof;
Figure 1.4 is a right view thereof;
Figure 1.5 is a left view thereof; and
Figure 1.6 is an enlarged perspective view of a portion of the MEDICAL TWEEZERS.--

Conclusion
The claim now stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday-Friday from 9:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Ash, can be reached on 571-272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921